SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of November, 2007 Commission File Number: 33-99284 STENA AB (PUBL) (Translation of registrant's name into English) MASTHUGGSKAJEN, SE-, SWEDEN (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934:YesNoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-.………… SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: December 14, 2007 By: /s/ Svante Carlsson Name: Svante Carlsson Title: Chief Financial Officer and Executive Vice President Stena AB and Consolidated Subsidiaries EXPLANATORY NOTE This Form 6-K/A amends and restates in its entirety the Form 6-K dated November 29, 2007.The changes primarily reflect a change in the accounting for interest expenses under three of our financed leases.Previously, interest under these leases was expensed.The interest expenses are now capitalized and will be amortized over the length of the leases. 2 Stena AB and Consolidated Subsidiaries Forward-looking statements This Form 6-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. Some of these statements can be identified by terms and phrases such as "anticipate," "should," "likely," "foresee," "believe," "estimate," "expect," "intend," "continue," "could," "may," "project," "plan," "predict," "will" and similar expressions and include references to assumptions that management believes are reasonable and relate to the future prospects, developments and business strategies. Such statements reflect the current views and assumptions with respect to future events and are subject to risks and uncertainties. Many factors could cause the actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. Factors that could cause the actual results to differ materially from those expressed or implied in such forward-looking statements, include, but are not limited to: - changes in general economic and business conditions; - unanticipated changes in laws and regulations; - changes in currency exchange rates and interest rates; - risks incident to vessel operations, including discharge of pollutants; - introduction of competing products and services by other companies; - changes in trading or travel patterns; - increases of costs of operations or the inability to meet efficiency or cost reduction objectives; - changes in business strategy; and - other risk factors listed in the reports furnished to the Securities and Exchange Commission from time to time. The Company does not intend, and undertakes no obligation, to revise the forward-looking statements included in this Form 6-K to reflect any future events or circumstances. The actual results, performance or achievements could differ materially from the results expressed or implied by these forward-looking statements. Table of Contents Page CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Income Statements for the three month periods ended September 30, 2006 and September 30, 2007 3 and the nine month periods ended September 30, 2006 and September 30, 2007 4 Condensed Consolidated Balance Sheets as of December 31, 2006 and September 30, 2007 5 Condensed Consolidated Statements of Cash Flow for the nine month periods ended September 30, 2006 and September 30, 2007 6 Notes to Condensed Consolidated Financial Statements 7-10 OPERATING AND FINANCIAL REVIEW 11-21 OTHER FINANCIAL INFORMATION – RESTRICTED GROUP 22-26 3 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedIncome Statements (unaudited) Three month periods ended September 30, 2006 September 30, 2007 SEK SEK $ (in millions) Revenues: Ferry operations 3,123 3,333 515 Net gain on sale of vessels - 116 18 Total ferry operations 3,123 3,449 533 Drilling 779 1,054 163 Shipping 1,107 864 133 Net gain on sale of vessels 86 100 15 Total shipping 1,193 964 148 Property 502 497 77 Net gain on sale of properties 18 - - Total property 520 497 77 New Businesses 336 454 70 Other 1 1 0 Total revenues 5,952 6,419 991 Direct operating expenses: Ferry operations (1,880) (2,033) (314) Drilling (384) (408) (63) Shipping (829) (747) (115) Property (189) (187) (29) New Businesses (269) (382) (59) Other (1) (1) (0) Total direct operating expenses (3,552) (3,758) (580) Selling and administrative expenses (551) (518) (80) Depreciation and amortization (963) (439) (68) Total operating expenses (5,066) (4,715) (728) Income from operations 886 1,704 263 Share of affiliated companies´ results 7 22 3 Financial income and expense: Dividends received 13 40 6 Gain (loss) on securities, net (14) (80) (12) Interest income 216 331 51 Interest expense (442) (423) (65) Foreign exchange gains (losses), net (99) (75) (12) Other financial income (expense), net (37) (40) (6) Total financial income and expense (363) (247) (38) Minority interest (7) (8) (1) Income before taxes 523 1,471 227 Income taxes 93 (291) (45) Net income 616 1,180 182 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements 4 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedIncome Statements (unaudited) Nine month periods ended September 30, 2006 September 30, 2007 SEK SEK $ (in millions) Revenues: Ferry operations 7,357 7,681 1,186 Net gain on sale of vessels - 116 18 Total ferry operations 7,357 7,797 1,204 Drilling 2,300 2,888 446 Net gain on sale of vessels 1,480 - - Total drilling 3,780 2,888 446 Shipping 3,323 2,891 447 Net gain on sale of vessels 818 100 15 Total shipping 4,141 2,991 462 Property 1,475 1,486 230 Net gain on sale of properties 142 100 15 Total property 1,617 1,586 245 New Businesses 1,169 1,434 221 Other 2 3 1 Total revenues 18,066 16,699 2,579 Direct operating expenses: Ferry operations (4,885) (5,130) (792) Drilling (1,142) (1,237) (191) Shipping (2,532) (2,339) (361) Property (628) (635) (98) New Businesses (952) (1,208) (187) Other (1) (1) (0) Total direct operating expenses (10,140) (10,550) (1,629) Selling and administrative expenses (1,502) (1,590) (245) Depreciation and amortization (1,898) (1,275) (197) Total operating expenses (13,540) (13,415) (2,071) Income from operations 4,526 3,284 508 Share of affiliated companies´ results 24 34 5 Financial income and expense: Dividends received 77 158 24 Gain (loss) on securities, net 417 878 135 Interest income 593 722 112 Interest expense (1,220) (1,192) (184) Foreign exchange gains (losses), net 7 (17) (3) Other financial income (expense), net (105) (210) (32) Total financial income and expense (231) 339 52 Minority interest (14) (20) (3) Income before taxes 4,305 3,637 562 Income taxes (513) (655) (101) Net income 3,792 2,982 461 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements 5 Stena AB and Consolidated Subsidiaries Condensed Consolidated Balance Sheets (unaudited) December 31, 2006 September 30, 2007 SEK SEK $ (in millions) ASSETS Noncurrent assets: Intangible assets 688 671 103 Tangible fixed assets: Vessels 10,277 11,252 1,738 Construction in progress 5,658 7,652 1,182 Equipment 628 845 130 Property 17,948 17,553 2,711 Total tangible fixed assets 34,511 37,302 5,761 Financial fixed assets: Investment in affiliated companies 397 1,630 252 Investment in VIEs 7,341 9,136 1,411 Marketable securities 5,802 7,544 1,165 Other assets 3,520 5,835 902 Total financial fixed assets 17,060 24,145 3,730 Total noncurrent assets 52,259 62,118 9,594 Current assets: Inventories 317 405 63 Trade debtors 2,007 2,580 398 Other receivables 1,617 1,768 273 Prepaid expenses and accrued income 871 1,197 185 Short-term investments 2,462 3,186 492 Cash and cash equivalents 884 791 122 Total current assets 8,158 9,927 1,533 Total assets 60,417 72,045 11,127 SHAREHOLDERS´ EQUITY AND LIABILITIES Shareholders’ equity: Share capital 5 5 1 Reserves 18,582 21,093 3,257 Total shareholders’ equity 18,587 21,098 3,258 Minority interests 162 172 27 Provisions: Deferred income taxes 1,709 2,636 407 Pension liabilities 2,205 1,989 307 Other provisions 1,668 2,171 336 Total provisions 5,582 6,796 1,050 Noncurrent liabilities: Long-term debt 18,427 21,233 3,279 Debt in VIEs 6,302 7,817 1,207 Senior notes 2,905 5,987 925 Capitalized lease obligations 1,246 1,700 263 Other noncurrent liabilities 932 1,452 224 Total noncurrent liabilities 29,812 38,189 5,898 Current liabilities: Short-term debt 642 856 132 Senior notes 1,211 - - Capitalized lease obligations 38 38 6 Trade accounts payable 1,036 1,191 184 Income tax payable 166 126 19 Other 424 933 144 Accrued costs and prepaid income 2,757 2,646 409 Total current liabilities 6,274 5,790 894 Total shareholders’ equity and liabilities 60,417 72,045 11,127 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements 6 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedStatements of Cash Flow (unaudited) Nine month periods ended September 30, 2006 September 30, 2007 SEK SEK $ (in millions) Net cash flows from operating activities: Net income 3,792 2,982 461 Adjustments to reconcile net income to net cash provided by in operating activities: Depreciation and amortization 1,898 1,275 197 Share of affiliated companies´ results (24) (34) (5) Dividend from affiliated companies 12 12 2 Gain on sale of property, vessels and equipment (2,445) (326) (50) Gain on securities, net (417) (878) (135) Unrealized foreign exchange (gains) losses (255) (527) (82) Deferred income taxes 494 550 85 Minority interest 14 20 3 Provision for pensions (72) (171) (26) Net cash flows from trading securities 666 (628) (97) Other non cash items 115 (383) (59) Receivables (1,869) (727) (113) Prepaid expenses and accrued income (560) (352) (55) Inventories (46) (89) (14) Trade accounts payable 174 192 30 Accrued costs and prepaid income 464 332 51 Income tax payable 8 (36) (6) Other current liabilities 430 1,174 181 Net cash provided by operating activities 2,379 2,386 368 Net cash flows from investing activities: Purchase of intangible assets (48) (45) (7) Cash proceeds from sale of property, vessels and equipment 4,789 1,021 158 Capital expenditure on property, vessels and equipment (5,518) (4,818) (744) Purchase of subsidiaries, net of cash acquired - - - Investment in affiliated companies (49) (719) (111) Proceeds from sale of securities 5,239 4,403 679 Purchase of securities (7,759) (7,828) (1,209) Other investing activities 61 (1,176) (182) Net cash used in investing activities (3,261) (9,162) (1,416) Net cash flows from financing activities: Proceeds from issuance of debt 5,186 8,452 1,305 Principal payments on debt (560) (2,583) (399) Net change in borrowings on line-of-credit agreements (5,846) 1,028 159 New capitalized lease obligations 157 - - Principal payments on capital lease obligations (30) (29) (4) Net change in restricted cash accounts (280) (97) (15) Dividends paid (240) (560) (86) Other financing activities (103) 271 42 Net cash (used in)/provided by financing activities (1,716) 6,482 1,002 Effect of exchange rate changes on cash and cash equivalents (111) 201 31 Net change in cash and cash equivalents (2,733) (93) (15) Cash and cash equivalents at beginning of period 3,744 884 137 Cash and cash equivalents at end of period 1,011 791 122 7 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 1Basis of presentation The accompanying condensed consolidated financial statements present the financial position and results of operations of Stena AB (publ) and its subsidiaries ("the Company") and have been prepared in accordance with Swedish GAAP. The interim financial information included in the condensed consolidated financial statements is unaudited but reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. Interim results for the three months and nine months ended September 30, 2007 are not necessarily indicative of the results to be expected for the full year. Certain prior period amounts have been reclassified to conform with the current period's presentation New Businesses “Adactum” is a new business area in the group as of the second quarter of 2007. Adactum was previously included in the business segment “Other”.
